DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-6 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 

Claim Objections
Claim 1 is objected to because of the following informalities: The Examiner suggests changing “a mesh for filtering solids from liquids are mounted at the bottom” in lines 6-7 to --a mesh for filtering solids from liquids is mounted at the bottom--.  
Claim 2 is objected to because of the following informalities: The Examiner suggests changing “the collection pond, buffering pond, and sedimentation pond” in lines 4-5 to --the collection pond, the buffering pond, and the sedimentation pond--.  
Claim 2 is objected to because of the following informalities: The Examiner suggests changing “the collection pond, buffering pond, sedimentation pond and recycling device” in lines 13-14 to --the collection pond, the buffering pond, the sedimentation pond and the recycling device--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "the upper part" in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the upper part” to --an upper part--.
Claim 1 recites the phrase "the bottom" in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the bottom” to --a bottom--.
Claim 2 recites the phrase "the bottom" in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the bottom” to --a bottom--.
Claim 5 
Claim 5 recites the phrase "the other" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the other” to --another--.
Claim 6 recites the phrase "the other" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the other” to --another--.
Claims 2-6 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fruchtnicht (U.S. Pat. 4140079) in view of Horvath (U.S. Pat. 4043914).
In regard to claim 1, Fruchtnicht, as shown in the embodiment of Figs. 1-2, discloses a circulating water purification system for aquaculture breeding, comprises a growing pond (Fig. 1, where there is a growing pond 1), a water purification and separation system (Fig. 1, where there is a water purification and separation system 2/3/4/5/6), and a recycling device (Fig. 1 and Column 2, lines 18-21, where there is a recycling device 1p which receives waste material from the growing pond 1), the upper part of the growing pond is provided with a water-level safety line (Fig. 1, where there is a water-level safety line at the upper part of the growing pond 1 which is equivalent in height to the safety pipe 1n), the bottom of the growing pond is conical (Fig. 1, where the bottom 1i of the growing pond 1 is at least conical and allows water to flow toward outlet 1k via gravity), and a mesh for filtering solids from liquids are mounted at the bottom of the growing pond (Fig. 1, where there is a mesh 1y that filters solids from liquids at the bottom of the growing pond 1); the bottom of the growing pond is connected to the water purification and separation system through a sewage pipe (Fig. 1, where a sewage pipe 1m connects the growing pond 1 to the water purification and separation system 2/3/4/5/6); the water purification and separation system are provided with a feed pump (Fig. 1, where there is a feed pump 8 connected to the water purification and separation system 2/3/4/5/6); the feed pump is connected to the water purification and separation system through a pipeline to pump water to the growing pond to form circulating water (Fig. 1, where the feed pump 8 pumps water to the growing pond 1 through pipeline 9 to recirculate water), and the water purification and separation system is connected to the recycling device (Fig. 1 and Column 2, lines 18-21, where the a recycling device 1p is at least connected to the water purification and separation system 2/3/4/5/6 via pipeline 1o and 1m). Fruchtnicht, as shown in the embodiment of Figs. 1-2, does not disclose a feeding machine and wherein the feeding machine for feeding fry to the growing pond is disposed outside the growing pond. Fruchtnicht, as shown in the embodiment of Figs. 4-5, discloses a feeding machine and wherein the feeding machine for feeding fry to the growing pond is disposed outside the growing pond (Fig. 4 and Column 2, lines 12-13, where there is a feeding machine 1z’ disposed outside the growing pond 1’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Fruchtnicht, as shown in the embodiment of Figs. 1-2, such that a feeding machine and wherein the feeding machine for feeding fry to the growing pond is disposed outside the growing pond in view of Fruchtnicht, as shown in the embodiment of Figs. 4-5. The motivation would have been to easily and conveniently provide feed for the fish in the device, since the growing pond is used to hold and grow fish. 
Fruchtnicht does not disclose an anti-blocking aeration device is mounted in the growing pond. Horvath discloses an anti-blocking aeration device is mounted in a tank (Fig. 1, where there is an anti-blocking aeration device 10 which is at least mounted in a tank). Fruchtnicht and Horvath are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Fruchtnicht such that an anti-blocking aeration device is mounted in the growing pond in view of Horvath, since the anti-blocking aeration device of Horvath could be used with the growing pond of Fruchtnicht. The motivation would have been to increase oxygen levels in the water, by continuously introducing air into the water. Regulating the oxygen content of the water enables the user to maintain a healthy environment for the fish to grow in. Additionally, the motivation would have been to help break up blockage if the mesh is already blocked by debris in the growing pond, by allowing the water in the growing pond to circulate into and out of the aeration device to create turbulence in the growing pond. 
In regard to claim 5, Fruchtnicht as modified by Horvath discloses the circulating water purification system for aquaculture according to claim 1, characterized in that the anti-blocking aeration device comprises an anti-blocking device (Horvath, Fig. 1, where the impeller 22 is an anti-blocking device), an aeration pump (Horvath, Fig. 1, where there is an air valve 40 in pump 10 which aerates the water moving through the pump), and a safety pipe (Fruchtnicht, Fig. 1, where there is the safety pipe ln), the anti-blocking device is disposed inside the growing pond (Horvath, Fig. 1, where the anti-blocking device 22 is at least disposed inside the growing pond), and the aeration pump is located outside the growing pond (Horvath, Fig. 1, where the aeration pump 40/10 is at least located outside the growing pond); one end of the aeration pump is connected to the growing pond to pump water (Horvath, Fig. 1, where one end 15 of the aeration pump 40/10 is connected to the growing pond to pump water), and the other end returns water to the growing pond for aeration (Horvath, Fig. 1, where the other end 17 returns water to the growing pond for aeration); and one end of the safety pipe is connected to the growing pond (Fruchtnicht, Fig. 1, where the safety pipe ln is at least connected to the growing pond via the end which is connected to pipe lm), and the other end is at the same level as the water-level safety line and is connected to the collection pond (Fruchtnicht, Fig. 1, where the safety pipe ln has another end which is at the same level as the water-level safety line and is at least connected to the collection pond 2).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fruchtnicht (U.S. Pat. 4140079) in view of Horvath (U.S. Pat. 4043914) as applied to claim 1, and further in view of Smith (U.S. Pub. 20080314811), Clark (U.S. Pub. 20130168327), and Monus (U.S. Pat. 5081954).
In regard to claim 2, Fruchtnicht as modified by Horvath discloses the circulating water purification system for aquaculture according to claim 1, characterized in that the water purification and separation system comprises a collection pond (Fruchtnicht, Fig. 1, where there is a collection pond 2), the bottom of the collection pond is conical (Fruchtnicht, Fig. 1, where the bottom of the collection pond is at least conical and allows flow toward outlet 2e via gravity), and the collection pond is connected to the discharge pipe at the bottom of the growing pond (Fruchtnicht, Fig. 1, where the collection pond 2 is connected to the discharge pipe 1m at the bottom of the growing pond 1). Fruchtnicht as modified by Horvath does not disclose a buffering pond and a sedimentation pond; the bottom of the buffering pond and sedimentation pond are conical, the bottom of the collection pond is connected to the buffering pond through a discharge pipe, the bottom of the buffering pond is connected to the sedimentation pond through a sewage pipe. Smith discloses a buffering pond (Figs. 1-2 and Paragraph [0037], where there is a buffering pond 62 with buffering module 84) and a sedimentation pond (Figs. 1 and 3, where there is a sedimentation pond 88); the bottom of the collection pond is connected to the buffering pond through a discharge pipe (Fig. 1, where the bottom of the collection pond 36 is connected to the buffering pond 62 through a discharge pipe 64), the bottom of the buffering pond is connected to the sedimentation pond through a sewage pipe (Fig. 1, where the bottom of the buffering pond 62 is connected to the sedimentation pond 88 through a sewage pipe 86). Fruchtnicht and Smith are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Fruchtnicht as modified by Horvath such that a buffering pond and a sedimentation pond; the bottom of the buffering pond and sedimentation pond are conical, the bottom of the collection pond is connected to the buffering pond through a discharge pipe, the bottom of the buffering pond is connected to the sedimentation pond through a sewage pipe in view of Smith, since the bottom of the buffering pond and sedimentation pond of Smith could have the conical shape of the collection pond of Fruchtnicht as modified by Horvath. The motivation would have been to thoroughly filter the water in the growing pond before recirculating it back to the growing pond, thereby maintaining a healthy environment for the fish to grow in and simultaneously decreasing water loss and cost. 
Fruchtnicht as modified by Horvath does not disclose a water quality monitoring device, the water quality monitoring device is mounted outside the collection pond; the collection pond is connected to the water quality monitoring device. Clark discloses a water quality monitoring device (Fig. 1, where there is a water quality monitoring device 100), the water quality monitoring device is mounted outside the collection pond (Fig. 1, where the water quality monitoring device 100 is mounted outside the collection pond 108); the collection pond is connected to the water quality monitoring device (Fig. 1, where the collection pond 108 is connected to the water quality monitoring device 100). Fruchtnicht and Clark are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Fruchtnicht as modified by Horvath such that a water quality monitoring device, the water quality monitoring device is mounted outside the collection pond; the collection pond is connected to the water quality monitoring device in view of Clark. The motivation would have been to monitor one or more parameters of the water, in order to maintain the quality of the water within the desired tolerances (Clark, Paragraph [0065]). 
Fruchtnicht as modified by Horvath does not disclose a water purifier, the water purifier is mounted at one side of the water quality monitoring device; and the water purifier is connected to the collection pond, buffering pond, sedimentation pond and recycling device; and the bottom of the sedimentation pond is connected to the recycling device through a discharge pipe. Monus discloses a water purifier (Fig. 1, where there is a water purifier 50), the water purifier is mounted at one side of the water quality monitoring device (Fig. 1, where the water purifier 50 is mounted at one side of the water quality monitoring device 134); and the water purifier is connected to the collection pond, buffering pond, sedimentation pond and recycling device (Fig. 1, where the water purifier 50 is at least connected to the collection pond 38, buffering pond 59, sedimentation pond 80 and recycling device 78); and the bottom of the sedimentation pond is connected to the recycling device through a discharge pipe (Fig. 1, where the bottom of the sedimentation pond 80 is connected to the recycling device 78 through a discharge pipe 98). Fruchtnicht and Monus are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Fruchtnicht as modified by Horvath such that a water purifier, the water purifier is mounted at one side of the water quality monitoring device; and the water purifier is connected to the collection pond, buffering pond, sedimentation pond and recycling device; and the bottom of the sedimentation pond is connected to the recycling device through a discharge pipe in view of Monus. The motivation would have been to further purify the water in the device before it is recirculated back to the growing pond. Thoroughly purifying the water before it is introduced back into the growing pond, better ensures that unwanted debris or chemicals do not adversely effect the fish in the growing pond. 
In regard to claim 3, Fruchtnicht as modified by Horvath, Smith, Clark, and Monus discloses the circulating water purification system for aquaculture breeding according to claim 2, characterized in that the water quality monitoring device comprises a water quality monitor (Clark, Fig. 1, where there is a water quality monitor 120), a water quality detection element (Clark, Fig. 1, where there is a water quality detection element 116), and a water quality regulating compartment (Clark, Fig. 1, where there is a water quality regulating compartment 124), the water quality detection element is mounted in the collection pond (Clark, Fig. 1, where the water quality detection element 116 is mounted in the collection pond 108), the water quality regulating compartment is disposed at one side of the water quality monitor (Clark, Fig. 1, where the water quality regulating compartment 124 is disposed at one side of the water quality monitor 120); the water quality monitor is connected to the water quality detection element and the water quality regulating compartment (Clark, Fig. 1, where the water quality monitor 120 is connected to the water quality detection element 116 and the water quality regulating compartment 124); and the water quality regulating compartment is connected to the collection pond through a pipeline (Clark, Fig. 1, where the water quality regulating compartment 124 is at least connected to the collection pond 108 through a pipeline in order to deliver a conditioning agent 112), and inputs a conditioning agent to the collection pond (Clark, Fig. 1, where the water quality regulating compartment 124 inputs a conditioning agent 112 to the collection pond 108).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fruchtnicht (U.S. Pat. 4140079) in view of Horvath (U.S. Pat. 4043914), Smith (U.S. Pub. 20080314811), Clark (U.S. Pub. 20130168327), and Monus (U.S. Pat. 5081954) as applied to claim 2, and further in view of Yoshiya et al. (U.S. Pub. 20180220628).
In regard to claim 4, Fruchtnicht as modified by Horvath, Smith, Clark, and Monus discloses the circulating water purification system for aquaculture according to claim 2, a fluid pump disposed outside of the water purifier (Monus, Fig. 1, where there is a pump 30 at least disposed outside of the water purifier 50), water is conveyed through a bottom pipeline (Smith, Fig. 1, where water is conveyed through a bottom pipeline 116), and a foam-like separated matter generated in the water purification and separation system is conveyed to a waste device through a top pipeline (Smith, Fig. 1 and Paragraph [0034], where there is a foam-like separated matter 58 generated in the water purification and separation system conveyed to a waste device through a top pipeline 60). Fruchtnicht as modified by Horvath, Smith, Clark, and Monus does not disclose a second pump and a third pump are dispose outside the water purifier; the second pump is connected to the buffer pond to pump water to the water purifier for purification; the third pump is connected to the sedimentation pond to pump water to the water purifier for purification; water purified by the water purifier is conveyed to the collection pond through a bottom pipeline; and a foam-like separated matter generated in the purification of the water purifier is convey to the recycling device through a top pipeline. Yoshiya et al. disclose a second pump (Fig. 1, where there is a pump 9a which is disposed outside of the water purifier 4) and a third pump (Fig. 1, where there is a pump 9b which is disposed outside of the water purifier 4) are dispose outside the water purifier; the second pump is connected to a first pond to pump water to the water purifier for purification (Fig. 1, where the pump 9a is connected to a first pond 2 to pump water to the water purifier 4); the third pump is connected to a second pond to pump water to the water purifier for purification (Fig. 1, where the pump 9b is connected to a second pond 5 to pump water to the water purifier 4); water purified by the water purifier is conveyed to a third pond through a pipeline (Fig. 1, where the water purified by the water purifier 4 is conveyed to a third pond 7 through a pipeline). Fruchtnicht and Yoshiya et al. are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Fruchtnicht as modified by Horvath, Smith, Clark, and Monus such that a second pump and a third pump are dispose outside the water purifier; the second pump is connected to the buffer pond to pump water to the water purifier for purification; the third pump is connected to the sedimentation pond to pump water to the water purifier for purification; water purified by the water purifier is conveyed to the collection pond through a bottom pipeline; and a foam-like separated matter generated in the purification of the water purifier is convey to the recycling device through a top pipeline in view of Yoshiya et al., since the first and second pump of Yoshiya et al. could be used with the buffer pond and the sedimentation pond of Fruchtnicht as modified by Horvath, Smith, Clark, and Monus. Furthermore, the bottom pipeline of Smith could be used to convey the water from the water purifier to the collection pond of Fruchtnicht as modified by Horvath, Smith, Clark, and Monus and the top pipeline which removes the foam-like separated matter of Smith could be used with the water purifier and the recycling device of Fruchtnicht as modified by Horvath, Smith, Clark, and Monus. The motivation would have been to help facilitate the movement of water by using pumps to control the flowrate and the relative elevation of the water in the system. A bottom pipeline allows water to efficiently move to a lower elevated area in the system, through gravity. Foam rises to the top of a body of water due to a higher gas content, therefore a top pipeline would enable the efficient removal of foam-like separated matter, which contains waste products and gases, from the water. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fruchtnicht (U.S. Pat. 4140079) in view of Horvath (U.S. Pat. 4043914) as applied to claim 1, and further in view of Robertson et al. (U.S. Pub. 20130240420).
In regard to claim 6, Fruchtnicht as modified by Horvath discloses the circulating water purification system for aquaculture according to claim 1 and a fluid pump (Fruchtnicht, Fig. 1, where there is a fluid pump 10 between two tanks). Fruchtnicht as modified by Horvath does not disclose the recycling device is provided with a recycling pond, which is an aerobic circulating treatment pond with a conical bottom, a fourth pump is disposed outside the recycling pond; the bottom of the recycling pond is connected to one end of the fourth pump through a discharge pipe, and the other end of the fourth pump is discharged into the recycling pond. Robertson et al. disclose the recycling device is provided with a recycling pond (Figs. 3-4 and Paragraph [0015], where there is a recycling pond 314), which is an aerobic circulating treatment pond with a conical bottom (Figs. 3-4 and Paragraph [0015], where the recycling pond 314 is an aerobic circulating treatment pond with a conical bottom), the bottom of the recycling pond is connected to a tank that can pump water (Figs. 3-4 and Paragraph [0018], where the water from tank 312 is injected with pressure (i.e. pumped) into the recycling pond 314); water from the recycling pond is discharged into the tank that can pump water (Figs. 3-4, where the recycling pond 314 is discharged into the tank 312), and water from the tank that can pump water is discharged into the recycling pond (Figs. 3-4, where the tank 312 is discharged into the recycling pond 314) to recirculate the water in the recycling pond. Fruchtnicht and Robertson et al. are analogous because they are from the same field of endeavor which include water treatment devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Fruchtnicht as modified by Horvath such that the recycling device is provided with a recycling pond, which is an aerobic circulating treatment pond with a conical bottom, a fourth pump is disposed outside the recycling pond; the bottom of the recycling pond is connected to one end of the fourth pump through a discharge pipe, and the other end of the fourth pump is discharged into the recycling pond in view of Robertson et al., since the pump of Fruchtnicht as modified by Horvath could be used with the recycling device of Robertson et al. instead of the tank that can pump water of Robertson et al. The motivation would have been to recirculate the water in the recycling pond, to adequately treat the water and further remove ammonia through repeated aerobic treatment. Using a pump instead of a tank that can pump water would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since both devices are functionally equivalent and are used for the same purpose of recirculating water in the recycling pond. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of water purification devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647